     Case 1:20-cv-00096-NONE-BAM Document 20 Filed 04/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   HENDRIK BLOCK,                                   Case No. 1:20-cv-00096-NONE-BAM
12                      Plaintiff,                    ORDER RE JOINT STIPULATION AND
                                                      MOTION TO CONTINUE SCHEDULING
13          v.                                        CONFERENCE
14   BARNES & NOBLE BOOKSELLERS,                      (Doc. No. 19)
     INC.; VILLAGIO SHOPPING CENTER,
15   LLC,
16                      Defendants.
17

18          On April 23, 2020, the parties filed a joint stipulation and motion requesting continuance

19   of the Mandatory Scheduling Conference currently set for April 30, 2020. The parties explain

20   that good cause exists to continue the conference because their ability to coordinate a discovery

21   plan and litigation timeline has been severely impeded due to the indefinite suspension of

22   Defendant Barnes & Noble’s business operations and the temporary closure of the subject Barnes

23   & Noble location resulting from orders issued by the City of Fresno and California Governor

24   Gavin Newsom in connection with the COVID-19 pandemic. (Doc. No. 19.)

25          Pursuant to the parties’ stipulation, and good cause appearing, the parties’ request to

26   continue the Mandatory Scheduling Conference is GRANTED. The Mandatory Scheduling

27   Conference currently scheduled for April 30, 2020, is HEREBY CONTINUED to June 18, 2020,

28   at 9:00 AM in Courtroom 8 (BAM) before the undersigned. A Joint Scheduling Report shall be
                                                      1
     Case 1:20-cv-00096-NONE-BAM Document 20 Filed 04/24/20 Page 2 of 2

 1   filed at least one (1) week prior to the Scheduling Conference. The parties are encouraged to

 2   appear at the conference by telephone with each party using the following dial-in number and

 3   access code: dial-in number 1-877-411-9748; access code 3219139.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     April 23, 2020                            /s/ Barbara   A. McAuliffe              _
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
